NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMANJEET KAUR,                                 No.    19-71193

                Petitioner,                     Agency No. A206-456-018

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**

Before: SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Ramanjeet Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo questions

of law, including claims of due process violations. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Kaur’s motion to reopen

as untimely, where she filed the motion more than two years after her final in

absentia removal order. 8 U.S.C. § 1229a(b)(5)(C)(i) (in absentia removal order

may be rescinded only upon a motion to reopen filed within 180 days after the date

of the order of removal and only if the [applicant] demonstrates that the failure to

appear was because of exceptional circumstances). Because Kaur fails to

challenge the dispositive untimeliness determination, we do not reach the merits of

her exceptional circumstances claim.

      We are not persuaded by Kaur’s contentions that the agency applied an

incorrect legal standard or otherwise violated her right to due process.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71193